EXHIBIT 10.10

 

 [x3_c77214.jpg]

 

April 7, 2014

 

Mr. Thomas Szlosek
101 Columbia Road
Morristown, New Jersey 07962

 

Dear Tom:

 

I am pleased to confirm our offer to you to become Honeywell’s Chief Financial
Officer, located in Morristown, New Jersey, and reporting to Dave Cote. In this
position, you will become an Executive Officer of Honeywell. The effective date
of your promotion will be April 7, 2014 (“Effective Date”), subject to the terms
and conditions of this letter agreement (“Agreement”).

 

In connection with your new role, you will be entitled to the following
compensation and benefits package, as previously approved by the Management
Development and Compensation Committee (“MDCC”) of the Company’s Board of
Directors:

 

COMPENSATION

 

Base Salary: As of the Effective Date, your annual base salary will be increased
to $800,000. Base salary reviews occur annually (beginning in 2015) and
adjustments are based on your performance and other relevant factors.

 

Annual Incentive Compensation: As of the Effective Date, your target incentive
compensation opportunity will be increased to 100% of your annual cash base
salary earnings during the year. Incentive compensation awards are paid in the
first quarter of the following year. In addition, for 2014, your incentive
compensation award will be prorated based on the number of days your target
incentive was 75%, and the number of days your target incentive will be 100%.

 

Long-Term Incentive Awards: You will be eligible for annual equity awards with
the size and mix determined by the MDCC based on your performance and future
career potential with Honeywell. Any stock option awards generally vest ratably
over four years. In addition, as a recognized member of Honeywell’s leadership
team, you will be eligible to receive Growth Plan Units under the Growth Plan.
The terms of all long-term incentive awards are governed by the terms of
the applicable stock plan and the relevant award agreements.

 

OTHER EXECUTIVE BENEFITS

 

You will also be entitled to the following Executive Benefits:

 

·Vacation: You will be eligible for four (4) weeks vacation.     ·Excess
Liability Insurance: Honeywell will pay the annual premium for an Excess
Liability Insurance policy that provides $10,000,000 of coverage per occurrence.

1 | P a g e



EXHIBIT 10.10

 

·Executive Severance: The Honeywell International Inc. Severance Plan for
Designated Officers currently provides for 18 months of base salary continuation
and target bonus if your employment is involuntary terminated for a reason other
than Cause (as defined in the severance plan document in effect when you
terminate employment). You will be required to execute a release of claims
against Honeywell and its affiliates and related parties and you may be required
to agree to certain non-solicitation, non-disclosure and non-competition
covenants as a condition of receiving executive severance benefits. For
additional information, please consult the actual plan document.

 

STOCK OWNERSHIP GUIDELINES FOR HONEYWELL OFFICERS

 

As an Officer of the Corporation, you will be required to hold four (4) times
your annual base salary in Honeywell shares in accordance with the Corporation’s
Stock Ownership Guidelines. The following table provides an overview of the
Stock Ownership Guidelines. A copy of the Stock Ownership Guidelines policy
document will be separately provided to you.

 

Honeywell Shares Counted for Ownership Purposes: · Unvested restricted stock
units (RSUs) · Deferred restricted stock units   · Shares in tax qualified and
non-qualified savings plans   · Private holdings       Ownership Threshold: · 4X
base salary       Retention Requirements: · Indefinite holding requirement until
ownership threshold is met for net gain shares from RSU vesting, payment of
deferred RSUs and all stock option exercises   · One year for net gain shares
from RSU vesting and all stock option exercises (Note: payment of deferred RSUs
are exempt from the one year minimum hold requirement)       Time Limit: · No
time requirement to meet ownership threshold   · Must meet threshold in order to
sell stock

 

Note that you currently satisfy the 4x multiple requirement based on your
current holdings.

 

ACCEPTANCE OF OFFER

 

As a condition of this employment offer, you are required to execute, in the
form attached hereto, Honeywell’s “Employee Agreement Relating to Trade Secrets,
Proprietary and Confidential Information” (“IP Agreement”). This IP Agreement
replaces, in its entirety, any previous intellectual property agreement that you
may have executed while an employee of Honeywell.

 

In addition, your offer of employment with Honeywell as described herein is
contingent upon your signing and returning a copy of the “Honeywell
International Inc. Noncompete Agreement for Senior Executives” (“Noncompete
Agreement”) before your start date.  A copy of this Noncompete Agreement is
attached. This Noncompete Agreement replaces, in its entirety, any previous
noncompetition agreement that you may have executed while an employee of
Honeywell.

 

Honeywell has a long and distinguished history. But, more importantly, we are a
company with a terrific future and a great place to work. Our performance
culture drives growth for us and competitive advantage for our customers. We
hire the best people; give them every possible



2 | P a g e



EXHIBIT 10.10

 

opportunity to learn, grow, and develop; and reward them for their
contributions. We offer career paths that span product lines, job types,
businesses, and countries.

 

Tom, we are excited to be extending this offer to you and look forward to
working with you in your expanded role. Your experience and background is an
asset to our Company.

 

Finally, please print and sign this Agreement, the IP Agreement and the
Noncompete Agreement and return them to me as soon as possible.

 

If you have any questions or need any further information about our offer,
please contact me directly.

 

Congratulations,

 

/s/ Mark James

Mark James

Honeywell International Inc.

Senior Vice President

Human Resources, Procurement and Communications

 

Read and Accepted:

 

/s/ Thomas Szlosek   April 7, 2014   THOMAS SZLOSEK   Date  

 

All businesses experience changing conditions.  Accordingly, we reserve the
right to change work assignments, reporting relationships and staffing levels to
meet business needs, and your employment with Honeywell will be on an “at will”
basis.  This means that there is no guarantee of employment for any specific
period, and either you or Honeywell may terminate your employment at any time.

 

The descriptions of benefits and perquisites described in this offer letter are
for general information purposes only and are not intended to modify any plan
document, summary plan description (“SPD”) or prospectus. For a complete
description of any benefit or perquisite, you may request a copy of the
applicable plan document, SPD or prospectus. The Company reserves the right to
modify, amend or terminate any benefit plan or perquisite in its sole and
absolute discretion.

 

3 | P a g e





HONEYWELL INTERNATIONAL INC.

Employee Agreement Relating to Trade Secrets,

Proprietary and Confidential Information

 

In consideration of my employment, continued employment, compensation, and the
equipment, materials, facilities and Honeywell “Trade Secrets, Proprietary and
Confidential Information” (as hereinafter defined) supplied to me, I understand
and agree that:

 

1.Records of Inventions. I will keep complete and current written records of all
Inventions I Make during the period of time I am employed by Honeywell and
promptly disclose all such Inventions in writing to Honeywell for the purpose of
adequately determining Honeywell’s rights in each such Invention. I will
supplement any such disclosures to the extent Honeywell may request that I do
so. If I have any doubt as to whether or not to disclose an Invention to
Honeywell, I will disclose it.

 

2.Disclosure of Inventions after Termination. I will promptly and completely
disclose in writing to Honeywell’s Law Department all Inventions which I Make
during the one year immediately following the end of my employment by Honeywell
which relate either to my work assignment at Honeywell or to Honeywell’s Trade
Secrets, Proprietary and Confidential Information for the purpose of determining
Honeywell’s rights in each such Invention before filing any application for
patents on such Inventions. I will not file any patent application relating to
any such Invention without the prior written consent of Honeywell’s Law
Department. If I do not prove that I Made the Invention entirely after leaving
Honeywell’s employment, the Invention is presumed to have been Made during the
period of time I was employed by Honeywell. I acknowledge that the conditions of
this paragraph are no greater than is necessary for protecting Honeywell’s
interests in Honeywell’s Trade Secrets, Proprietary and Confidential Information
and in Inventions to which it is rightfully entitled.

 

3.Ownership of Inventions. Each and every Invention I Make during the period of
time I am employed by Honeywell (a) which relates directly to the business of
Honeywell or to Honeywell’s actual or demonstrably anticipated research or
development, or (b) which results from any work I perform for Honeywell is the
sole and exclusive property of Honeywell, and I agree to assign and hereby
assign my entire right, title and interest in each such Invention to Honeywell.
Each Invention I Make during the period of time I am employed by Honeywell for
which no equipment, supplies, facilities or Honeywell Trade Secrets, Proprietary
or Confidential Information was used and which was developed entirely on my own
time is my property, unless (a) the Invention relates directly to the business
of Honeywell or to Honeywell’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by me for
Honeywell. If I assert any property right in an Invention I Make during the
period of time I am employed by Honeywell, I will promptly notify Honeywell’s
Law Department in writing.

 

4.Cooperation with Honeywell. I will assist and fully cooperate with Honeywell
in obtaining, maintaining, and asserting the fullest measure of legal
protection, which Honeywell elects to obtain, maintain or assert for Inventions
in which it has a property right. I will also assist and fully cooperate with
Honeywell in defending Honeywell against claims of violation of the intellectual
property rights of others. I will be paid my reasonable expenses in assisting,
and cooperating with, Honeywell. I will execute any lawful document Honeywell
requests me to execute relating to obtaining, maintaining, or asserting legal
protection for any said Invention or in defending against claims of the
violation of the intellectual property rights of others (including, but not
limited to, executing applications, assignments, oaths, declarations, and
affidavits) and I will make myself available for interviews, depositions and
testimony. In the event that Honeywell is unable, after reasonable effort, to
secure my signature on any document or documents needed to apply for or
prosecute any patent, copyright, or other right or protection relating to an
Invention, for any other reason whatsoever, I hereby irrevocably designate and
appoint Honeywell and its duly authorized officers and agents

 

IP Agreement – US-NC Page 1 of 7 Revised 09-15-2012 283530    

 





 as my agent and attorney-in-fact, to act for and on my behalf to execute and
file any such application or applications, and to do all other
lawfully-permitted acts to further the prosecution and issuance of patents,
copyrights, or similar protections thereon with the same legal force and effect
as if executed by me.    5.Pre-employment Inventions. On Schedule A, which is an
integral part of this agreement, I have completely identified (without
disclosing any trade secret, proprietary or other confidential information)
every Invention I Made before my employment by Honeywell in which I have an
ownership interest and which is not the subject matter of an issued patent or a
printed publication at the time I sign this agreement. If I become aware of any
projected or actual use of any such Invention by Honeywell, I will promptly
notify Honeywell in writing of said use. Except as to the Inventions listed on
Schedule A or those which are the subject matter of an issued patent or a
printed publication at the time I sign this agreement, I will not assert any
rights against Honeywell with respect to any Invention Made before my employment
by Honeywell.

 

6.Honeywell’s Trade Secrets, Proprietary and Confidential Information. I will
never, directly or indirectly, during or after my employment with Honeywell
misappropriate, use or disclose Honeywell’s Trade Secrets, Proprietary and
Confidential Information except in furthering Honeywell’s business nor will I
disclose or disseminate at any time Honeywell’s Trade Secrets, Proprietary and
Confidential Information to anyone who is not an officer, director, employee,
attorney or authorized agent of Honeywell without the prior written consent of
Honeywell’s Law Department unless the specific item of Honeywell’s Trade
Secrets, Proprietary and Confidential Information: (a) is now in, or hereafter,
(through no breach of this agreement) becomes general public knowledge, or (b)
prior to my disclosure, dissemination or use, was lawfully acquired by me
without any obligation to retain the information in confidence. In this
connection, I will not publish any of Honeywell’s Trade Secrets, Proprietary and
Confidential Information for dissemination outside Honeywell or file any patent
application relating to any Invention I Make during the period of time I am
employed by Honeywell without the prior written approval of Honeywell’s Law
Department. I will execute any agreement relating to the protection of
Honeywell’s Trade Secrets, Proprietary and Confidential Information or such
information of any third party whose intellectual property Honeywell is under a
legal obligation to protect if Honeywell requests that I do so. I will not
engage without the prior written consent of Honeywell’s Law Department, either
during the period of time I am employed by Honeywell or for a period of two
years following my Termination of Employment for any reason, in any activity or
employment in the faithful performance of which it could be reasonably
anticipated that I would use or disclose Honeywell’s Trade Secrets, Proprietary
and Confidential Information. All documents and tangible things embodying or
containing Honeywell’s Trade Secrets, Proprietary and Confidential Information
are Honeywell’s exclusive property. I have access to them solely for performing
the duties of my employment by Honeywell. I will protect the confidentiality of
their content and comply with all security policies and procedures, which may,
from time to time, be established by Honeywell. I will return all of them and
all copies, facsimiles and specimens of them and any other tangible forms of
Honeywell’s Trade Secrets, Proprietary and Confidential Information in my
possession, custody or control to Honeywell before leaving the employment of
Honeywell.

 

 I understand that I have the right to use or practice any skill or expertise
generally associated with my employment but not special or unique to Honeywell,
but that I do not have the right to use, practice or disclose Honeywell’s Trade
Secrets, Proprietary and Confidential Information for my own benefit or for the
benefit of any third party.

 

7.Trade Secrets, Proprietary or Confidential Information from Previous
Employment. I certify that I have not, and will not, disclose or use during my
employment by Honeywell, any trade secrets, proprietary or confidential
information which I acquired as a result of any previous employment or under a
contractual obligation of confidentiality before my employment by Honeywell. I
understand that Honeywell has no interest in and will not accept disclosure by
me of any trade secrets, proprietary or confidential information, which belongs
to a third party. If I am ever placed in a position where I will be required or
am given an assignment that will require me to use, directly or indirectly, any
trade secrets, proprietary or confidential

 

IP Agreement – US-NC Page 2 of 7 Revised 09-15-2012 283530    

 



 information of any person, previous employer or any third party, I will
promptly inform Honeywell’s Law Department and my supervisor before I undertake
any activity that would involve the use or disclosure of such information or
present the appearance to any such third party that I have used or disclosed
such information. If I fail to do so, Honeywell may elect not to indemnify me in
the event of litigation and may take such other actions, as it deems
appropriate, up to and including termination of my employment.    8.Prior
Restrictive Obligation. On Schedule B, which is an integral part of this
agreement, I have completely identified all prior obligations (written and
oral), which restrict my ability to perform the duties of my employment by
Honeywell, including all confidentiality agreements and covenants restricting
future employment.

 

9.Nonsolicitation of Honeywell Employees.  I acknowledge that Honeywell has
invested, and will continue to invest, significant time and money to recruit and
retain its employees.  Therefore, recognizing that in the course of my
employment I have obtained valuable information about Honeywell employees, their
respective talents and areas of expertise, I agree that, during my employment
and for a period of two years following my Termination of Employment from
Honeywell for any reason, I will not directly or indirectly, for my own account
or for others, (i) solicit (or assist another in soliciting) for employment or
for the performance of services, (ii) offer or cause to be offered employment or
other service engagement, or (iii) participate in any manner in the employment
or hiring for services of any current or former Honeywell employee with whom I
had contact or of whom I became aware in my last two years of Honeywell
employment, unless it has been more than 12 months since that individual left
Honeywell. Nor will I, for my own account or for others, in any way induce or
attempt to induce such individual to leave the employment of Honeywell.

 

10.Nonsolicitation of Honeywell Customers, Suppliers, Business Partners and
Vendors. I acknowledge that Honeywell has invested and will continue to invest
significant time and money to develop valuable, continuing relationships with
existing and prospective clients and customers of Honeywell. Therefore,
recognizing that in the course of my employment I have obtained and/or will
obtain valuable information about Honeywell customers, suppliers, business
partners, and/or vendors, and their requirements, I agree that during my
employment and for a period of two years following my Termination of Employment
from Honeywell for any reason, I will not directly or indirectly, for my own
account or for others, solicit or assist others in soliciting or attempt to
solicit (or assist others in attempting to solicit), (i) any existing clients,
customers, suppliers, business partners, and/or vendors of Honeywell with whom I
had contact, or of whom I became aware while employed by Honeywell during the
two-year period prior to my Termination of Employment, or (ii) any prospective
clients, customers, suppliers, business partners, and/or vendors of Honeywell
with whom I had contact and with whom Honeywell took significant steps to do
business during the two-year period prior to my Termination of Employment, for
the purpose or effect of inducing such existing or prospective clients,
customers, suppliers, business partners, and/or vendors to cease doing business
or reduce their business with Honeywell or to purchase, lease or utilize
products or services that are competitive with, similar to, or that may be used
as substitutes for any products or services offered by Honeywell.

 

11.Notice to Future Employers. For the period of two years immediately following
the end of my employment by Honeywell, I will inform each new employer, prior to
accepting employment, of the existence of this agreement and provide that
employer with a copy of it. Honeywell has the right to inform any future
employer of the existence of this agreement and to provide any future employers
with a copy of it.

 

12.Copyright. As to all works prepared by me which are: (i) within the scope of
my employment, or (ii) based upon information I acquired from Honeywell which is
not normally made available to the public, or (iii) commissioned by Honeywell,
but not within my scope of employment, I hereby agree to:

 

(a)Submit to Honeywell’s Law Department and to my supervisor for approval for
publication or oral dissemination;

 

IP Agreement – US-NC Page 3 of 7 Revised 09-15-2012 283530    

 





(b)Assign all right, title and interest in and to the copyright in all such
works to Honeywell; and

 

(c)Waive any claim of moral rights, author’s rights, droit moral, or any
equivalent rights to the extent necessary or permitted by law.      I hereby
release and allow Honeywell to use, for any lawful purpose, any voice
reproduction, photograph, or other video likeness of me made in the course of my
employment. 

 

13.Acknowledgement of Receipt. I acknowledge that I have received a copy of this
agreement prior to accepting employment, continued employment or other
consideration as recited herein and that execution of this agreement was an
express condition of my employment, continued employment or receipt of other
consideration recited herein.

 

14.Effectiveness of Agreement. I acknowledge that the provisions of this
agreement are in addition to, and in no way intended to limit, restrict or
narrow any prior or existing agreement with Honeywell. This agreement does not
replace or supersede any prior or existing employment or other agreement with
Honeywell, but rather, shall be read in conjunction with such prior or existing
agreements and shall be interpreted in a manner to provide Honeywell the maximum
protection and the most effective and complete assignment of inventions provided
by all agreements I have with Honeywell. The terms of this agreement are to be
read consistent with the terms of any other intellectual property, trade secret
or confidentiality agreements that I have executed with Honeywell; provided,
however, to the extent there is a conflict between/among such agreements, such
agreements shall be read in concert and construed as providing the broadest
possible protections to Honeywell, even if such construction would require
provisions of more than one such agreement to be given effect. This agreement
shall be deemed effective as of the first day of my employment by Honeywell and
shall continue throughout the entire period of time I am employed by Honeywell
and my obligations will continue after, and survive, the end of my employment by
Honeywell.

 

15.Identity of Future Employer. Upon termination of my employment for any
reason, if reasonably requested by Honeywell, I shall advise Honeywell of the
name and address of my intended future employer.

 

16.Remedies. I acknowledge that a remedy at law for any breach or threatened
breach of the provisions of this Agreement would be inadequate and therefore
agree that Honeywell shall be entitled to injunctive relief in case of any such
breach or threatened breach. In the event that a court determines that I have
breached or threatened to breach this agreement, I agree to reimburse Honeywell
for all attorneys’ fees and costs incurred in enforcing the terms of the
agreement. However, nothing contained herein shall be construed as prohibiting
Honeywell from pursuing any other remedies available for any such breach or
threatened breach against me or my then-current employer which may also include
but not be limited to contract damages, lost profits and punitive damages.

 

17.Successors; Binding Agreement. This agreement binds my heirs, executors,
administrators, legal representatives and assigns and inures to the benefit of
Honeywell and its successors and assigns. Only a written amendment executed by
both Honeywell and me can modify this agreement.

 

18.Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to its
principles of conflicts of law.

 

19.Validity. It is the desire and intent of the parties hereto that the
provisions of this agreement shall be enforced to the fullest extent
legally-permissible. Accordingly, if any particular provision(s) of this
agreement shall be adjudicated to be invalid or unenforceable, the court may
modify or sever such provision(s), such modification or deletion to apply only
with respect to the operation of such provision(s) in the particular
jurisdiction in which such adjudication is made. In addition, if any one or more
of the provisions contained

 

IP Agreement – US-NC Page 4 of 7 Revised 09-15-2012 283530    

 



 in this agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear. The remaining provisions of this
agreement shall remain in full force and effect.    20.Definitions

 

(a)“Honeywell” collectively identifies Honeywell International Inc. (a Delaware
corporation having a place of business at Columbia Road and Park Avenue, Morris
Township, Morris County, New Jersey), its predecessors, designees and successors
and its past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of stock, merger or otherwise.

 

(b)“Trade Secrets, Proprietary and Confidential Information” means information
which is not generally known in the industry in which Honeywell is engaged,
which may be disclosed to me or which I may learn, observe, discover or
otherwise acquire during, or as a result of, my employment by Honeywell and
which includes, without limitation, any information, whether patentable,
patented or not, relating to any existing or contemplated products, inventions,
services, technology, ideas, concepts, designs, patterns, processes, compounds,
formulae, programs, devices, tools, compilations of information, methods,
techniques, and including information relating to any research, development,
manufacture, purchasing, engineering, know-how, business plans, sales or market
methods, methods of doing business, customer lists, customer usages or
requirements, or supplier information, which is owned or licensed by Honeywell
or held by Honeywell in confidence.

 

(c)“Invention” includes not only inventions (including, but not limited to,
copyright works, trademarks, domain names, URLs, keywords, social media account
or identification names, business networking/media account or identification
names and mask works), but also innovations, improvements, discoveries, ideas
and all other forms of intellectual property (including, but not limited to,
copyright works and mask works) – whether or not any of the foregoing
constitutes trade secret or other confidential information.

 

(d)“Make” or “Made” when used in relation to Invention includes any one or any
combination of (i) conception, (ii) reduction to practice, or (iii) development
of an Invention and is without regard to whether I am a sole or joint inventor.

 

(e)“Termination of Employment” shall be defined as any separation from
employment with Honeywell regardless of the reason, including any and all
voluntary and involuntary reasons for termination. The termination date for
purposes of this Agreement shall be the last day I actively perform services for
Honeywell.

 

(f)“Solicit” or “soliciting” includes contacting, communicating with, marketing
to, engaging or otherwise interacting with (whether initiated by me or not).

 

21.Headings Descriptive. The headings of the several paragraphs of this
agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of this agreement.

 

 /s/ Thomas Szlosek    April 7, 2014   THOMAS SZLOSEK   Date  

 

IP Agreement – US-NC Page 5 of 7 Revised 09-15-2012 283530    

 



SCHEDULE A

 

HAVE YOU MADE ANY INVENTIONS BEFORE THE TERM OF YOUR EMPLOYMENT WITH HONEYWELL,
IN WHICH YOU HAVE AN OWNERSHIP INTEREST AND WHICH ARE NOT THE SUBJECT MATTER OF
ISSUED PATENTS OR PRINTED PUBLICATIONS?

 

(If there are none, please enter the word “NONE”)

 

NOTE: Please describe each such Invention without disclosing trade secrets,
proprietary or confidential information.

 



             

[Attach additional sheets if more space is needed.]

 

IP Agreement – US-NC Page 6 of 7 Revised 09-15-2012 283530    

 



SCHEDULE B

 

DO YOU HAVE ANY PRIOR OBLIGATIONS (WRITTEN OR ORAL) WHICH WOULD RESTRICT YOUR
ABILITY TO PERFORM THE DUTIES OF YOUR EMPLOYMENT WITH HONEYWELL?

 

(If there are none, please enter the word “NONE”)

 

NOTE: Please give date of, and parties to, obligations and the nature and
substance of the restriction.

 

             

[Attach additional sheets if more space is needed.]

 

IP Agreement – US-NC Page 7 of 7 Revised 09-15-2012 283530    

 





HONEYWELL INTERNATIONAL

NONCOMPETE AGREEMENT

FOR SENIOR EXECUTIVES

 

In consideration of my transfer, promotion, or hire into my role as a Senior
Executive of the company, my employment, continued employment, compensation and
the equipment, materials, facilities and the Trade Secrets, Proprietary and
Confidential Information supplied to me, I agree to the following:

 

1. Noncompetition. I acknowledge that in the course of my employment with or
provision of services to Honeywell, I have and will become familiar with Trade
Secrets, Proprietary and Confidential Information concerning Honeywell, its
businesses and employees, including but not limited to, Honeywell’s business
methods, business systems, strategic plans, plans for acquisition or disposition
of products, expansion plans, financial status and plans, financial data,
customer lists and data, and personnel information. I understand and agree that
as part of my continued employment with Honeywell, I will continue to have
access to and receive Trade Secrets, Proprietary and Confidential Information
concerning Honeywell. I further acknowledge that Honeywell operates in a very
competitive business environment and my services are and will be of special,
unique and extraordinary value to Honeywell. I further acknowledge that I have
been given and will continue to be given access to, and develop relationships
with, customers of Honeywell at the time and expense of Honeywell and have and
will continue to receive training, experience and expertise from Honeywell that
make my services of special, unique and extraordinary value to Honeywell. I
further acknowledge and agree that I will not, directly or indirectly, at any
time during or after my employment with Honeywell, except in the course of
performing my duties at Honeywell, disclose, disseminate, make available or use
Honeywell’s Trade Secrets, Proprietary and Confidential Information.

 

I agree that, during my employment and for a period of one (1) year following my
Termination of Employment with Honeywell for any reason, I will not become
employed by, perform services for, or otherwise become associated with (as an
employee, officer, director, principal, agent, manager, partner, co-partner or
consultant or any other individual or representative role) a Competing Business
(as defined below). This restriction shall apply to any Competing Business that
conducts business in the same or substantially similar geographic area in which
any Honeywell business, for which I was employed or performed services in a job
covered by this Program during the Look Back Period, conducts business or plans
to conduct business as of my Termination of Employment. I acknowledge (i) that
Honeywell’s business is conducted throughout the United States and around the
world, (ii) notwithstanding the state of incorporation or principal office of
Honeywell, it is expected that Honeywell will have business activities and have
valuable business relationships within its industry throughout the United States
and around the world, and (iii) as part of my responsibilities, I may be
conducting business throughout the United States and around the world in
furtherance of Honeywell’s business and its relationships.

 

A “Competing Business” shall mean any business, person, entity or group of
business entities, regardless of whether organized as a corporation, partnership
(general or limited), joint venture, association or other organization, that (i)
conducts or is planning to conduct a business

 

Noncompete Agreement – US Page 1 of 5 Revised 02-01-2012     278008

 



similar to and/or in competition with any business conducted or planned by any
Honeywell business for which I (A) was employed or performed services in a job
covered by this Program, or (B) had knowledge of operations over the Look Back
Period, or (ii) designs, develops, produces, offers for sale or sells a product
or service that can be used as a substitute for, or is generally intended to
satisfy the same customer needs for, any one or more products or services
designed, developed, manufactured, produced or offered for sale or sold by any
Honeywell business for which I (X) was employed or performed services in a job
covered by this Program, or (Y) had knowledge of operations during the Look Back
Period. I acknowledge that I will be deemed to have knowledge of a business if I
received, was in possession of or otherwise had access to Trade Secrets,
Proprietary and Confidential Information regarding such business. For purposes
of illustration only, I acknowledge and understand that each of the corporations
or entities (and any related entities, subsidiaries, affiliates or successors)
set forth on the Addendum attached hereto is a Competing Business as of the date
hereof. I further acknowledge and agree that the Addendum attached hereto is not
an exhaustive list and is not intended to include all of Honeywell’s current or
future competitors, which I acknowledge may include other persons or entities in
the future. I further acknowledge and understand that if I have any questions
about whether any prior Honeywell position which I have held over the last two
years is subject to this Program and shall be used to identify Competing
Businesses, I should contact my Human Resource representative.

 

Honeywell recognizes that some businesses, persons, entities, or group of
businesses that are Competing Businesses as defined above may also have lines of
business or parts of their business that do not compete with Honeywell as
defined above, and the restrictions contained herein are not intended to include
such lines of business or parts of their businesses. I understand and agree that
if I intend to become employed by, perform services for, or otherwise become
associated with (as an employee, officer, director, principal, agent, manager,
partner, co-partner or consultant or any other individual or representative
role) a Competing Business as defined above, it is presumed that the restriction
contained herein applies. I further understand and agree that if I do not
believe the restriction contained herein should apply, I must demonstrate to
Honeywell that I will only be employed by, perform services for, or otherwise
become associated with (as an employee, officer, director, principal, agent,
manager, partner, co-partner or consultant or any other individual or
representative role) a line of business in, or part of, a Competing Business
that does not compete with Honeywell as defined above.

 

2. Reasonableness of Restrictions and Validity. I agree that the terms of this
Agreement are reasonable and do not impose a greater restraint than necessary to
protect Honeywell’s legitimate protectable business interests, including the
protection of its Trade Secrets, Proprietary and Confidential Information. It is
the desire and intent of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent legally-permissible.
Accordingly, if any particular provision(s) of this Agreement shall be
adjudicated to be overbroad, invalid or unenforceable, the court may modify or
sever such provision(s), such modification or deletion to apply only with
respect to the operation of such provision(s) in the particular jurisdiction in
which such adjudication is made. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it so as to be enforceable to the
extent compatible with the applicable law as it shall then appear. The remaining
provisions of this Agreement shall remain in full force and effect. I also agree
that the parties shall request that a court of competent jurisdiction not
invalidate or ignore the terms of this Agreement, but instead honor this
provision by reforming

 

Noncompete Agreement – US Page 2 of 5 Revised 02-01-2012     278008

 



or modifying any overbroad or otherwise invalid terms to the extent necessary to
render the terms valid and enforceable and then enforcing the Agreement as so
reformed or modified.

 

3. Remedies. I acknowledge that a remedy at law for any breach or threatened
breach of the provisions of this Agreement would be inadequate and therefore
agree that Honeywell shall be entitled to injunctive relief in case of any such
breach or threatened breach. I acknowledge and agree Honeywell may apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement, and that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement. I acknowledge and agree that a violation of this Agreement would
cause irreparable harm to Honeywell, and I covenant that I will not assert in
any proceeding that a violation or further violation of this Agreement: (i) will
not result in irreparable harm to Honeywell; or (ii) could be remedied
adequately at law. Honeywell’s right to injunctive relief shall be cumulative
and in addition to any other remedies available at law or equity. In the event
that a court determines that I have breached or threatened to breach this
Agreement, I agree to reimburse Honeywell for all attorneys’ fees and costs
incurred in enforcing the terms of this Agreement. However, nothing contained
herein shall be construed as prohibiting Honeywell from pursuing any other
remedies available for any such breach or threatened breach against me or my new
employer, which may also include, but not be limited to, contract damages, lost
profits and punitive damages.

 

4. Harm and Injunctive Relief. I agree and acknowledge that the restrictions
contained in this Agreement do not preclude me from earning a livelihood, nor do
they unreasonably impose limitations on my ability to earn a living. I further
agree and acknowledge that the potential harm to Honeywell of the
non-enforcement of this Agreement outweighs any potential harm to me from its
enforcement by injunction or otherwise. I acknowledge that I have carefully read
this Agreement and have given careful consideration to the restraints imposed
upon me by this Agreement, and am in full accord as to their necessity for the
reasonable and proper protection of Honeywell’s legitimate protectable business
interests, including the protection of its Trade Secrets, Proprietary and
Confidential Information. I agree and acknowledge that I have been provided
adequate and reasonable consideration in exchange for the obligations under this
Agreement, including employment or continued employment by Honeywell, goodwill,
access or continued access to Honeywell’s Trade Secrets, Proprietary and
Confidential Information, access or continued access to customers, and
additional good and valuable consideration. I expressly acknowledge and agree
that each and every restraint imposed by this Agreement is reasonable with
respect to subject matter, duration and geographical scope.

 

5. Binding Agreement, Amendment, Successors. I acknowledge that the provisions
of this Agreement are in addition to, and in no way intended to limit, restrict
or narrow any prior or existing employment or other agreement with Honeywell.
This Agreement does not replace or supersede any prior or existing employment or
other agreement with Honeywell, but rather, shall be read in conjunction with
such prior or existing agreements and shall be interpreted in a manner to
provide Honeywell the maximum protection provided by all agreements I have with
Honeywell. The terms of the restriction in Paragraph 1 and the other terms in
this Agreement are to be read consistent with the terms of any other noncompete
or other agreements that I have executed with Honeywell; provided, however, to
the extent there is a conflict between/among such agreements, such agreements
shall be construed as providing the broadest possible protections to Honeywell,
even if such construction would require provisions of more than one such
agreement to be given

 

Noncompete Agreement – US Page 3 of 5 Revised 02-01-2012     278008

 



effect.  No waiver of this Agreement will be effective unless it is in writing
and signed by Honeywell International’s Senior Vice President for Human
Resources and Communications or his/her designee. This Agreement may not be
superseded or amended by any other agreement between myself and Honeywell unless
such agreement specifically and expressly states that it is intended to
supersede this Agreement and is executed by Honeywell International’s Senior
Vice President for Human Resources and Communications or his/her designee. This
Agreement binds my heirs, executors, administrators, legal representatives and
assigns and inures to the benefit of Honeywell and its successors and assigns.

 

6. Acknowledgement of Receipt. I acknowledge that I received a copy of this
Agreement prior to accepting my transfer, promotion, or hire into my new role
and that execution of this Agreement was an express condition of such transfer,
promotion, or hire.

 

7. Effectiveness of Agreement. This Agreement becomes effective when I sign it,
the obligations under it continue throughout the entire period of time I am
employed by Honeywell, without regard to the business within Honeywell with
which I am associated and these obligations will continue after, and survive,
the end of my employment with Honeywell.

 

8. Notice to Future Employers. For the period of one (1) year immediately
following the end of my employment with Honeywell, I will inform each new
employer, prior to accepting employment, of the existence of this Agreement and
provide that employer with a copy of it. Honeywell has the right to inform any
future employer of the existence of this Agreement and to provide any future
employers with a copy of it.

 

9. Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to its
principles of conflicts of law. I hereby consent to the exclusive jurisdiction
and venue in the federal and state courts of the State of New Jersey, Morris
County, for the resolution of all disputes arising under, or relating to, this
Agreement.

 

10. Additional Definitions.

 

“Honeywell” collectively identifies Honeywell International Inc. (a Delaware
corporation having a place of business at Columbia Road and Park Avenue, Morris
Township, Morris County, New Jersey), its predecessors, designees and successors
and its past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of assets, stock, merger or otherwise.

 

“Look Back Period” means the two (2) year period ending on the date of my
Termination of Employment.

 

“Program” refers to the noncompete initiative implemented by Honeywell requiring
that employees occupying certain jobs in Salary Bands 5 – 7 (Senior Executives)
execute this noncompete Agreement.

 

“Trade Secrets, Proprietary and Confidential Information” means information
which is not generally known in the industry in which Honeywell International is
engaged, which may be disclosed to me or which I may learn, observe, discover or
otherwise acquire during, or as a result

 

Noncompete Agreement – US Page 4 of 5 Revised 02-01-2012     278008

 



of, my employment by Honeywell and which includes, without limitation, any
information, whether patentable, patented or not, relating to any existing or
contemplated products, inventions, services, technology, ideas, concepts,
designs, patterns, processes, compounds, formulae, programs, devices, tools,
compilations of information, methods, techniques, and including information
relating to any research, development, manufacture, purchasing, engineering,
know-how, business plans, sales or market methods, methods of doing business,
business systems, strategic plans, plans for acquisition or disposition of
products, expansion plans, financial status and plans, financial data, personnel
information, customer lists or data, customer usages or requirements, or
supplier information, which is owned or licensed by Honeywell International or
held by Honeywell International in confidence.

 

“Termination of Employment” means any separation from employment with Honeywell
regardless of the reason, including any and all voluntary and involuntary
reasons for termination. The termination date for purposes of this Agreement
shall be the last day I actively perform services for Honeywell.

 

11. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
this Agreement.

 

 

I have carefully read this Agreement. I understand and accept its terms.  I
understand and agree that I will continue to be bound by the provisions of this
Agreement after my employment with Honeywell has ended.

 

/s/ Thomas Szlosek   THOMAS SZLOSEK       Date: April 7,
2014                                             

 

Noncompete Agreement – US Page 5 of 5 Revised 02-01-2012     278008





 

 

ADDENDUM TO

HONEYWELL INTERNATIONAL INC.

NONCOMPETE AGREEMENT FOR SENIOR EXECUTIVES

 

THOMAS SZLOSEK

EMPLOYED AS

Honeywell International Inc.

Chief Financial Officer

 

Pursuant to Paragraph 1 of your Honeywell International Inc. Noncompete
Agreement for Senior Executives (“Noncompete Agreement”), this Addendum contains
a list, for illustration purposes only, of specific competitors that are
considered a “Competing Business,” as that term is used in your Noncompete
Agreement, and are therefore covered by the restrictions contained in Paragraph
1 of your Noncompete Agreement. This list is not an exhaustive list and is not
intended to include all of Honeywell’s, or your specific business’ or unit’s,
current or future competitors, which you acknowledge in Paragraph 1 of your
Noncompete Agreement may include other persons or entities now or in the future.

 

Based on your current role and responsibilities with Honeywell as Chief
Financial Officer, the following companies are considered key competitors, and
therefore, fall within the definition of a Competing Business as that term is
used in your Noncompete Agreement:

 

General Electric, United Technologies, Rockwell Collins, Lockheed Martin,
Northrop Grumman, Garmin, Thales, Williams, Emerson, Invensys, Johnson Controls,
Schneider Electric, Siemens, Yamatake, Ingersoll Rand, Rockwell Automation,
Bosch, Mine Safety Appliances, 3M, Tyco, ABB, Yokogawa, Philips, Motorola
Solutions (Symbol), Arkema, Axens, BASF, DSM, Dupont, Shell/Criterion,
Albermarle, Sinopec, Chevron Lummus Global, Solvay, Fluor, Celanese,
Borg-Warner, Holset, IHI, MHI, Bosch-Mahle JV, SchaefflerContinental, Voight,
APB, Cummins, Behr, Modine, Valeo, Advics, Akebono, Continental, Federal-Mogul,
ITT Corp., JBI, Nisshinbo, TMD Friction, TRW, Saxid, Affina, Centric

 

As previously noted, this is not an exhaustive list and there may be other
current and future persons or entities that would meet the definition of a
Competing Business, as set forth in your Noncompete Agreement. In addition,
pursuant to Paragraph 1 of your Noncompete Agreement, please note that the term
Competing Business, as defined in your Noncompete Agreement, will include
competitors of any Honeywell business in which you have worked in a job subject
to the Program (as defined in your Noncompete Agreement) during the Look Back
Period (as defined in your Noncompete Agreement). Accordingly, if you worked in
multiple Honeywell businesses in covered positions during your tenure, it is
very likely that the list of Competing Businesses subject to restriction under
the terms of your Noncompete Agreement will be broader than the above
illustrative list. If you have questions about whether any prior Honeywell
position which you have held during the Look Back Period subjects you to similar
restrictions, and will be used to identify Competing Business(es), you should
contact your Human Resource representative.

 

1 | Page

 